240 So.2d 606 (1970)
Mrs. Vera E. JACKSON
v.
Mrs. J.P. WALKER, Sheriff & Tax Collector.
No. 45938.
Supreme Court of Mississippi.
October 26, 1970.
Sam P. Cooper, Jr., Picayune, for appellant.
Entry of Appearance by L. Jack Stewart, Picayune, but no brief of appellee filed.
GILLESPIE, Presiding Justice.
The appellant filed a brief and an assignment of error. No brief was filed by the appellee. The case was submitted without argument.
In United States F. & G. Co. v. State for Use and Benefit of Tompkins, 204 So.2d 852 (Miss. 1967), this Court stated:
The failure to file this brief (by the appellee) is tantamount to a confession of error, and will be accepted as such, and the jugment of the court below will be reversed, since an answer to the appellant's brief cannot be safely made by us, without our doing that which the appellee, by its attorney, should have done, i.e., brief the appellee's side of the case. This we are not called on to do, therefore the case falls within, and is governed by, W.T. Raleigh Co. v. Armstrong, 165 Miss. 380, 140 So. 527 (1932). (204 So.2d at 852-853).
Since the appellant's brief in the case at bar makes out an apparent case of error, we do not regard it our obligation to look to the record to find a way to avoid the force of the appellant's argument.
Reversed. Judgment rendered for the appellant.
RODGERS, JONES, SMITH and ROBERTSON, JJ., concur.